                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 18-0065-DMG (JEM)                                      Date     October 28, 2019
 Title           KABIL ANTON DJENASEVIC v. STEVE LANGFORD, et al.




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

     On September 16, 2019, the District Judge issued an Order Accepting Findings and
Recommendations of United States Magistrate Judge (“Dismissal Order”), in which the
Complaint was dismissed with leave to amend and Plaintiff was ordered to file a First
Amended Complaint (“FAC”) within thirty days.

         Plaintiff has failed to file the FAC, which was due no later than October 16, 2019.

       In addition, on October 15, 2019, the Dism issal Order that had been mailed to Plaintiff
was returned to the Court as undeliverable. Plaintiff has been specifically advised that he is
required by Local Rule 41-6 to keep the Court apprised of his current address and that failure
to do so could result in dismissal of this action for failure to prosecute.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute based on Plaintiff’s failure to file a FAC and failure to keep
the Court apprised of his current address in violation of Local Rule 41-6. Plaintiff shall file a
written response to this Order to Show Cause no later than November 11, 2019. Cause may
be shown if Plaintiff files a FAC and a notice of change of address.

       Failure to respond to this Order to Show Cause as ordered may result in a
recommendation that this action be dismissed for failure to prosecute and/or failure to comply
with a Court order.


cc: Parties

                                                                                           :
                                                    Initials of Preparer                 slo


CV 90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
